The trial court abused its discretion in permitting the respondent to amend his answer at the time of trial and change his admission that "on the 27th day of June, 1941, and for more than three years prior thereto plaintiff was the owner etc." to a denial that she was the owner subsequent to on or about the 28th day of January, 1941. The appellant believes that she was prejudiced in the presentation of her evidence by the refusal of the court to continue the hearing of the cause for a sufficient *Page 554 
time within which to meet the new issue raised by the amendment, and that if sufficient time had been given, the new evidence would have been sufficient to overcome the contention made by the defendant, that a delivery had ever been made. In support of appellant's position appellant cites the following authorities:
Court "should grant a continuance if the adverse party is surprised and will be prejudiced if not given time within which to meet the issues raised." (21 Cal. Jur., Sec. 125, p. 181.) Continuance must be granted. (Culverhouse v. Crosan, 29 P. (Cal.), 1100.) "In order to justify the granting of a postponement, it should appear that the amendment is substantial, and that the party is surprised and will be prejudiced if not given time within which to meet the issues raised thereby." * * * "It follows that if a defendant is surprised by an amendment and finds it necessary to adopt a different line of defense in consequence of it, he will be entitled to a continuance in order to prepare his defense." (5 Cal. Jur., sec. 16, pp. 988, 989.)
"So also a court may refuse to allow an amendment setting forth matters utterly inconsistent with the averments of the original answer, as where the amendment denies a fact previously admitted." (21 Cal. Jur., Sec. 140, p. 205; Bank of Woodland v.Heron, 54 P. 537 (Cal.).)
Usually a party should not be permitted to amend an answer to deny a fact that had been theretofore specifically admitted. (LeCyr v. Daw, 86 P.2d (Cal.), 900; Tognazzi v. Wilhelm, 56 P.2d (Cal.), 1227; 31 Cyc. 422; 41 Am. Jur., sec. 296, p. 495.)
Where a date set out in the complaint is expressly admitted in the answer, the court is warranted in taking the admission as settling the fact for all purposes connected with the trial. (Leathers v. Blackwell Durham Tobacco Co., 57 S.E. (N.C.) 11, 9 L.R.A. (n.s.) 349; 41 Am. Jur., sec. 201, p. 435.)
An unqualified admission in an answer of a clear and unambiguous allegation is conclusive of the facts conceded and a contrary finding should be disregarded. (Jorgensen v.Dahlstrom, 127 P.2d (Cal.), 551; Blankman v. Vallejo,15 Cal. 638.) *Page 555 
Where a party to an action makes solemn admissions against his interest in a pleading, they must be treated as admitted facts. (Rogers v. Brown, 86 P. 443 (Okla.); Brown v. HartfordFire Ins. Co., 234 P. 352 (Okla.); Sutton v. Otis ElevatorCo., 249 P. 437, 85 Utah 249.) A finding contrary to facts admitted by the pleadings must be disregarded. (HiberniaSociety v. Dickinson, 167 Cal. 616, 140 P. 265.)
No evidence of a delivery of the deed appears in the record to sustain the decree in favor of the respondent, except the irreconcilable testimony of the respondent himself. All of his testimony is irreconcilable. This court in numerous cases has held that "the inherent improbability of testimony though not discredited may deny it all claim to respect." (Casey v. N.P.Railroad Co., 60 Mont. 56, 198 P. 141; Wilson v. Blair,65 Mont. 155, 211 P. 289; Morton v. Mooney, 97 Mont. 1,33 P. 262.) It has been held that improbable and inconsistent testimony of interested witnesses concerning transactions with deceased or absent persons, may be disregarded, though not directly contradicted. (Roman v. Albert, 81 Mont. 393,264 P. 115; Reid v. Hennessy Mercantile Co., 45 Mont. 383,123 P. 397.)
This court in the recent case of Carnahan v. Gupton
(109 Mont., p. 244), has fully discussed the question of delivery and intention, and in that case held "that there was no delivery because the deed was to be delivered at grantor's death; there could not, then, have been a previous delivery." The most recent cases involving the question of sufficiency of delivery are:Seibert v. Seibert, 41 N.E.2d (Ill.), 544; Hood v.Nichol, 34 S.W.2d (Ky.), 429; see, also, Blades v.Wilmington Trust Co., 178 S.E. (N.C.) 565; John Hancock Mut.L. Ins. Co. v. Chinn, 28 P.2d (Kan.), 761; Buckwald v.Buckwald, 199 A. (Md.), 800.
Two recent cases dealing with the question of the return of a deed to a grantor or his control after a purported delivery to the grantee, holding that a valid delivery of the deed was not effected, where found in the possession of the grantor at his death, raised a strong presumption that even if the deeds were handed to the grantee, it was not intended as an immediate conveyance *Page 556 
of title as the grantor subsequently controlled the property and the deed are: Tighe v. Davis, 278 N.W. (Mich.), 60; French
v. Dillon, 197 S.E. (W.Va.), 725.
There can be no question but that, under the law as it has been established by the statute (sec. 9187, Rev. Codes) and the construction placed upon it by this court, it is within the discretion of the trial court to permit, in furtherance of justice, an amendment to a pleading at any stage of the proceedings, and the action of the lower court will not be disturbed, unless the other party affirmatively shows an abuse of that discretion, with resulting substantial prejudice to himself, it further being established that the rule is that, amendments should be permitted, rather than that they should not be permitted. (Sawyer v. Somers Lumber Co., 86 Mont. 169; Stateex rel. Barnard-Curtiss Co. v. District Court, 113 Mont. 107,122 P.2d 419; Clack v. Clack, 98 Mont. 552,41 P.2d 32; Buhler v. Loftus, 53 Mont. 546, 165 P. 601; Backer v.Parker-Morelli-Barclay Co., 87 Mont. 595, 289 P. 571;Phelps v. Great Northern Ry. Co., 66 Mont. 198,213 P. 610.) The mere assertion of the opposing party that the amendment does operate to his prejudice and he is taken by surprise, is not sufficient. He must make some kind of a showing to that effect, and in some manner establish the bona fides of that contention to the court, for if he is not taken by surprise and the amendment does not operate to his prejudice, there is neither reason nor justification for a continuance of the trial of the case.
The appellant asserts that there is no evidence in the record to establish the delivery of the deed to the respondent and that the evidence does not sustain the decree of the court.
In Kommers v. Palagi, 111 Mont. 293, 108 P.2d 208, this court said: "In considering the specifications which deal with the sufficiency of the evidence, we enter into such consideration bearing in mind the often-repeated rule to the effect that in such *Page 557 
examination the appellate court indulges in the presumption that the findings of the trial court are prima facie correct and restricts its inquiry to a determination of whether there is substantial evidence to support its findings. The rule is too familiar to require the citation of authorities." (See, also,Sanders v. Lucas, 111 Mont. 599, 111 P.2d 1041;Gahagan v. Gugler, 103 Mont. 521, 63 P.2d 145; Cook v.Hudson, 110 Mont. 263, 103 P.2d 137; Conway v. Fabian,108 Mont. 287, 89 P.2d 1022; Haynes v. Fillner,106 Mont. 59, 75 P.2d 802; H. Earl Clack Co. v. Oltesvig,104 Mont. 255, 68 P.2d 586.)
The court's decree is supported by all authorities. The court having found as a fact that there was an actual, manual delivery of the deed, with the intent that the title pass, the legal conclusion, of necessity, followed that the respondent was the owner of the property. This legal conclusion was required by the express provisions of the Revised Codes, as construed by this court. (Secs. 6843, 6845, 6847.)
In the case of Sylvain v. Page, 84 Mont. 424, 276 P. 16, the court referred to a section of the statute, declaring a presumption as to delivery and said that the burden was upon the plaintiff to prove non-delivery of the deed because of that provision of the statute.
There was no direct testimony to contradict the testimony of the witnesses that there was an actual delivery of the deed. The appellant relies upon the fact that the deed was found in the safety deposit box after the death of the decedent. If such is evidence at all, it is but indirect evidence, and on this point, this court said in the Sylvain case: "We thus have direct and positive testimony as to the delivery of the deed by Page to the defendant, and but indirect testimony tending to show that it was not delivered. It would make no difference if, after delivering the deed to his wife, Page had come into possession of it and thereafter retained it. `Re-delivering a grant of real property to the grantor, or canceling it, does not operate to retransfer the title.' (Sec. 6847, Rev. Codes 1921.)" (See, also, Cook v.Rignay, *Page 558 113 Mont. 198, 126 P.2d 325; Goodman v. Goodman,300 P. 449; Longley v. Brooks, 92 P.2d 394; Steurerwald
v. Steurerwald, Wis., 219 N.W. 426; Boye v. Andrews,10 Cal. App. 494, 102 P. 551; Kenniff v. Caulfield, 104 Cal. 34,73 P. 803; Foresman v. Foresman, 698, (Kan.)175 P. 985.) The facts in all of the cases we cite are parallel with the facts here.
Plaintiff, as administratrix of the Estate of Mary Kennedy, Deceased, appeals from a judgment and decree in favor of defendant Harold N. Kennedy in a quiet title suit involving Lot 23 of Block 5 of the Travona Addition to the city of Butte. Both the amended complaint and the cross-complaint are in the usual short form for quiet title actions and allege title in the pleader, and adverse, invalid and inferior claims by the opposing party.
There are three specifications: That the court erred in permitting an amendment of the answer at the trial and in admitting certain testimony hereinafter set forth, and that the evidence does not sustain the findings, conclusions and decree.
Among other things the complaint alleges that Mary Kennedy[1]  died on June 27, 1941; that plaintiff was appointed administratrix of her estate; "that at all the times hereinafter mentioned and for more than three years prior to the 27th day of June, 1941, the said Mary Kennedy was the owner in fee" of the property in question. No times were thereinafter mentioned, so that the latter allegation in effect is only "that for more thanthree years prior to the 27th day of June 1941" plaintiff's intestate was the owner. It will be noted that the allegation does not expressly state that she was still the owner on that date or at the time of her death, and while it would seem to mean that she was the owner continuously during the three years and more immediately prior to that date, it will not be necessary to rule expressly upon the point here.
The transcript does not disclose the answer as it originally was; but during oral argument counsel for respondent expressly consented to appellant's attempt to supplement the record in that *Page 559 
respect by means of her reply brief filed in this court. Thus we know that the answer originally said with reference to the above allegation of the complaint: "Admit that prior to the 27th day of June, 1941, Mary Kennedy was the owner of the real property described in paragraph 3 of the amended complaint." The final paragraph of the answer, which was not amended, denied each allegation of the complaint not expressly admitted or denied. Certainly the two provisions do not expressly constitute an admission of Mary Kennedy's ownership during the full three year period prior to the date named, and there may be some room for argument whether they constitute an admission of the ownership during any period immediately prior to the date. Since, as above noted, the allegation of the complaint is that plaintiff's intestate owned prior to that date, and not that she owned on
that date or at the time of her death, the answer cannot have admitted the latter. However, in disposing of this appeal it will not be necessary to consider whether, in this state of the pleadings, the complaint stated a cause of action, or whether the answer originally admitted ownership during the periodimmediately prior to that date.
Defendant having testified that about the last of January, 1941, Mary Kennedy delivered to him a deed for the property, plaintiff moved to strike the testimony on the ground that it was not within the issues and was at variance with the pleadings. The court denied the motion but expressed a belief that defendant's answer constituted an admission which would be binding upon him in spite of the evidence. Defendant then orally sought permission to amend his answer; the application was denied without prejudice, but defendant was granted a continuance until afternoon in which to prepare the amendment and a showing for its allowance. At that time he moved to amend the answer so as to deny that Mary Kennedy was the owner of the premises at all times prior to June 27, 1941, and to admit that prior to about January 28, 1941, she was the owner, and to allege that on or about that date she executed and delivered to defendant a deed for the property. *Page 560 
The defendant's motion included his consent that if deemed necessary by the court the cause "may be continued on terms," and was supported by the affidavits of defendant and one of his counsel. The affidavits recited that it was at all times intended to rely upon the delivery of the deed to defendant on about January 28, 1941; that it was always intended to deny that Mary Kennedy was the owner after that date, and that it was believed that the effect of the answer was to do so; that it was never intended to admit that Mary Kennedy owned the property after that time, and that if the answer had the effect of such admission it was by reason of excusable neglect, inadvertence and mistake; that in discussions between counsel for the parties it was stated on numerous occasions that the only question in the case was whether there was an actual delivery of the deed to defendant; that on April 22, 1942, defendant's deposition was taken on his own motion because of his illness and that he then, in the presence of plaintiff's counsel, testified to the delivery of the deed to him about the last of January or the first of February, 1941.
Plaintiff objected to the sufficiency of the showing and renewed her oral objections that the motion was untimely, would change the issues and theory of the case, and "would necessarily require sufficient time within which to meet this new issue." But she did not file counter-affidavits nor otherwise controvert the facts stated.
The court overruled the objections and granted the motion. Plaintiff then asked that her reply be considered amended to deny the new allegations of the amended answer, which was allowed without objection, and the trial then proceeded without any request on plaintiff's part for a continuance.
By the amendment paragraph 3 of the answer was made to read as follows: "That Defendant, Harold N. Kennedy, denies that at all times in Plaintiff's Complaint mentioned prior to the 27th day of June, 1941, the Decedent, Mary Kennedy, was the owner in fee of the premises described in said Paragraph 3 of the Complaint on file herein, but admits the fact to be that prior to on or about the 28th day of January, 1941, the said Mary Kennedy *Page 561 
was the owner in fee of said premises, and in this behalf alleges the fact to be, that on or about the 28th day of January, 1941, the said Mary Kennedy, in her lifetime, did make, execute and deliver to this answering Defendant a good and sufficient deed to the real property described in Paragraph 3 of said Complaint; that at all times thereafter, and at the time of the death of said Mary Kennedy, Plaintiff was, and ever since has been, the lawful owner of said real property in fee, and denies all other matters and things set forth and contained in Paragraph 3 of said Amended complaint."
The dissenting opinion seems to construe the amended answer as[2]  admitting that in spite of the execution and delivery of the deed Mary Kennedy still owned the property at the time of her death. Since the clause does not begin with either "admit" or "deny", the first part of it, which is quoted and underlined alone in the dissent, must be construed as meaningless unless meaning is added by the concluding words of the section "and denies all other matters and things set forth and contained in Paragraph 3 of said Amended complaint;" if the latter denial does not suffice for that purpose, the first part of the clause remains meaningless and the catch-all denial sufficiently denies the allegation, so far as it appears in the complaint and therefore calls for denial if not a mere conclusion of law. The dissent seeks, apparently, to relate the allegation to the word "admits" in the preceding clause, which is brought to an end by a semicolon; but that clause is entirely separate and is mainly a denial only partially qualified by the words, "but admits the fact to be" etc., which regardless of punctuation cannot logically be carried over into the next clause.
The wording, the punctuation and the entire purpose of the amendment, all indicate the intent to deny and not admit the conclusion that Mary Kennedy was the owner at her death. Neither the court nor the appellant had any difficulty in understanding its meaning, and in justice to the appellant it should be stated that she has not questioned it, either at the trial or on this appeal. However, if the meaning were as the dissent assumes, *Page 562 
and if the clause constitutes ultimate fact rather than conclusion of law, the pleading must be deemed amended by the testimony of defendant, admitted without objection, as to the delivery of the deed. We may therefore proceed to examine the first question raised by appellant, whether the permitted amendment of the answer constituted error.
It is of course well established that liberality in allowance[3, 4]  of amendments is the rule, that the denial of amendments should be the exception, and that the amendment should be allowed unless there is a good reason for its refusal. (Stateex rel. Barnard-Curtiss Co. v. District Court, 113 Mont. 107,121 P.2d 419.) It is equally well settled that even though the trial court's ruling might seem erroneous, it will not be reversed unless the error was prejudicial to the appellant. Under the latter rule it becomes unnecessary to consider any of the questions relative to the propriety of the court's action in permitting the amendment; for it is apparent that the plaintiff was not misled or taken by surprise by the amendment, and that if there were any prejudice to her it was not by reason of the amendment but because of the lack of a continuance, to which defendant had assented in advance but for which plaintiff did not even ask. Certainly the record does not show that if a continuance had been requested and granted plaintiff could and would have produced evidence materially changing the situation; but since the suggestion is made in her brief that a continuance would have enabled plaintiff to supply additional evidence, it is interesting to note that no motion was made for a new trial, although newly discovered evidence would have been a ground for such relief under sections 9396 and 9397, Revised Codes. In any event it is clear that the court cannot be put in error, either for allowing the amendment, which was not in itself prejudicial to plaintiff, or for failing to grant a continuance, which plaintiff not only failed to seek but on the contrary waived by proceeding to trial without objection. The first specification of error must, therefore, be denied.
Another specification of error is that the court erred in admitting *Page 563 
the testimony of Fred Heffron, a disinterested witness, that in May, 1941, Mary Kennedy had said to him that "in the event that anything happened to her she had the proper papers made out leaving everything to Harold Kennedy," and that she had given the papers to defendant. Plaintiff says in her brief:
"The basis of error on which this specification is predicated is that the pleadings, at the time this question was asked, admitted that the deceased, Mary Kennedy, was the owner and in possession of the premises in question prior to the 27th day of June, 1941, and the question and answer sought to be elicited and permitted in evidence were not within the issues of the pleadings and objectionable on that ground at that time."
"This evidence was not within the issues of the case at thistime and the objection should have been sustained as contrary to the admission of the defendant in his pleadings."
It is obvious that plaintiff's contention is that the evidence should have been ruled out as not within the issues framed by the answer as it then stood. Assuming that the ruling was erroneous when made, it must be apparent that the error was not reversible, since in any event the evidence became applicable to the issue as later amended, and therefore its consideration by the trial judge cannot have been improper. (Backer v. Parker-Morelli-BarclayMotor Co., 87 Mont. 595, 289 P. 571.) On cross-examination of this witness the plaintiff brought out the renewed and further testimony that Mary Kennedy told him that "she had prepared the proper papers for Harold N. Kennedy." These questions and answers followed: "And did she say what those papers were?" "Yes, sir." "What were they?" "That she had deeded the property." Having determined that no reversible error was committed by the admission of the evidence, it is unnecessary to consider whether that evidence elicited on cross-examination might have constituted a waiver of any error.
The other specification of error is the alleged insufficiency[5]  of the evidence. Plaintiff says: "The basis for this specification of error is predicated on the unsatisfactory and conflicting testimony of the respondent, relating to the purported delivery of *Page 564 
the deed to him and the conflicting and irreconcilable statements of the respondent as to the conversation which was supposed to have taken place at the time of delivery."
C.S. Jackman, a long established realtor of Butte, testified that on January 28, 1941, at Mary Kennedy's request, he prepared a deed conveying the property to defendant, that on the same day she signed and acknowledged the deed before him and that he completed the notarial certificate and left the deed with her. He testified further that Mary Kennedy "took the deed, and considered that a grant to Harold Kennedy, and she was going to deliver it herself." Plaintiff moved to strike the latter testimony, but the motion was denied and no error is specified as to the court's action, whether it was error or not.
John G. Degnan, an assistant cashier of the First National Bank of Butte, testified that prior to February 7, 1941, Mary Kennedy was a depositor in that bank, and that on that day she had the account, then containing $992.83, placed in the names of herself and defendant as joint tenants, payable in full to the survivor upon the death of either. He testified that at the same time Mary Kennedy rented a safety deposit box at the bank.
Defendant testified that Mary Kennedy was the widow of his brother, who died about seven months before her; that they had no children, and that his relations with them were very friendly; that about the last of January, 1941, she handed him the deed and said: "Here is the deed. Now you can send me to the poor farm any time you want to. This belongs to you now." After his answer was amended as above outlined, the deed was admitted in evidence. Defendant's testimony was that he did not know the exact date of the delivery but that it was a day or two after its date — "somewhere around the last of January, somewhere in there; * * * somewhere in around there, between the 28th and 30th, or first of February, I don't know just when it was;" that it was before the joint account was created on February 7, 1941; that she gave him the safety deposit box key in the latter part of May, 1941.
Plaintiff's contention is that defendant's statement as to the *Page 565 
delivery of the deed was destroyed by the variance between his testimony in court and in the deposition concerning the conversation at the time. In the deposition he stated that when the deed was given to him by Mary Kennedy "about the last of January or the first of February" he opened and read it, asked if she had a safety deposit box and said that that would be the proper place for the deed; that she said she did have one, and that she intended to give him one of the keys and to permit him access to it; that something was said about getting a less expensive one; that they had a safety deposit box but he didn't know in what bank. At the trial he testified that "she handed me this deed as I have stated, and I asked her at that time if she had a safety deposit box. I didn't know; I wouldn't know whether they had one or not. I knew they had one in the past." This is not such a difference as to indicate falsity. Prior to learning expressly that his sister-in-law had a safety deposit box on that day, his knowledge could have been only that in the past she had had one.
Plaintiff cites Casey v. Northern Pacific R. Co., 60 Mont. 56,198 P. 141, with reference to inherently improbable testimony, and says: "Under such a ruling this Court would have to conclude that the deceased never did have a safety-deposit box at the time of the supposed delivery of the deed to the respondent, and therefore that such conversation as testified to by the respondent never did take place, * * *."
Plaintiff's contention is not justified. The presumption is that the defendant was telling the truth (sec. 10508, Rev. Codes). There is no evidence that Mary Kennedy did not have a safety deposit box elsewhere before renting one at the First National Bank. And assuming that she had none until February 7th it would not necessarily follow that defendant was not telling the truth, either as to her statement or as to the delivery of the deed. While the defendant's impression was that the deed was delivered shortly after its execution, he expressly said that he did not know the exact date, but only that it was "about the last of January or the first of February," an expression which is commonly understood, and in this instance was obviously intended to mean, not *Page 566 
on precisely the last day of one month or the first day of the next, but during the last part of January or the first part of February, which might well include February 7th.
Plaintiff argues further that defendant's testimony is[6]  impeached because he testified in his deposition that on delivery of the deed grantor said that now "he could break her," whereas in court he testified that she said something to the effect that now he could "send me to the poor farm." He did not purport to give her exact words, and in ordinary usage there is not much distinction between being "broke" and being "sent to the poor house," both of which are generally understood to mean impoverishment rather than literal acts of breaking or sending. Certainly her creation of the joint account and her execution and delivery of the deed, and defendant's full assumption of his resultant rights, would deprive Mrs. Kennedy of the money and real estate, and thus impoverish her to that extent. The variation in the words used does not indicate falsity, but shows only an intention to convey the meaning without attempting to state the exact expression or words used.
It is plaintiff's contention that the evidence as a whole[7]  indicates that the deed was intended only to pass title after grantor's death and not as of the date of delivery. She argues this from defendant's statement that the apartments and the income from them were to be grantor's as long as she lived, and from the testimony of Fred Heffron that "in the event that anything happened to her she had the proper papers made outleaving everything to defendant." The argument is that the circumstances indicate the making of a testamentary disposition rather than an executed conveyance. But Heffron stated definitely that she told him that she had made a deed and had given it to the defendant; and defendant testified that she handed him the deed and said "This belongs to you now." In this state of the record the trial court was clearly justified in finding that Mrs. Kennedy delivered the deed, that she intended to deliver it, and that she understood the effect of her action. The evidence *Page 567 
does not show that she said or did anything even suggesting that she did not intentionally deliver the deed to defendant.
It does show that she was cognizant of her approaching death and that she desired only the occupancy of the property while[8]  she lived. It is elementary that the transfer of actual possession is not a necessary element of the conveyance of real estate, and the grantor's continued occupancy is not inconsistent with her alienation of title. Nor is it explicable only upon the basis of a testamentary disposition, any more than is the establishment of the joint bank account, which plaintiff does not attack. Defendant's failure to oust Mrs. Kennedy from the property is no more inconsistent with his title than was his failure to draw all the money from the bank. With regard to the real estate as well as the bank account the record sufficiently shows that the transfer was made in the manner authorized and[9]  recognized by law. For a grant of real estate takes effect upon its delivery by the grantor (sec. 6843); and a grant cannot be delivered to a grantee conditionally, but is necessarily absolute and the instrument takes effect thereon, discharged of any condition upon which the delivery is made (sec. 6845). The courts have no power to overrule these statutes, even if they desire to do so.
The record indicates a delivery of the deed, accompanied apparently by a tacit understanding that the grantor should retain possession of the premises while she lived. As pointed out above, such an understanding is not inconsistent with the transfer of title; and whether or not section 6845, supra, might have prevented Mrs. Kennedy's enforcement of that understanding, upon which we express no opinion, it could obviously have no effect to invalidate the delivery. The conclusion is not unjustified, if indeed it is not inescapable, that her continued use and occupancy were to exist under defendant's title and not in derogation of it, and that she was relying upon him in that respect, just as she was relying upon him not to exhaust the joint checking account although he had the opportunity and perhaps the legal right to do so. Certainly defendant's forbearance to exercise the full *Page 568 
right of possession immediately in both respects is no evidence that he did not own the title; it is at least equally consistent with the more normal assumption that he thereby merely justified her confidence in him by giving effect to a tacit, and perhaps unenforceable, understanding. It is obvious that what she was retaining until her death was, not the title, of which she had fully divested herself by the execution and delivery of the deed, but the right of possession, which it was tacitly understood she was to have. The evidence cannot, therefore, logically be taken as proof of an attempted testamentary disposition rather than a completed conveyance.
The dissent refers to subdivision 3 of section 10535, Revised[10]  Codes, which provides that parties cannot be witnesses "as to the facts of direct transactions or oral communications between the proposed witness and the deceased, excepting * * * when it appears to the court that, without the testimony of the witness, injustice will be done." But no such objection was made to the testimony by plaintiff, either at the trial or on appeal, and we cannot put the trial court in error concerning it. Presumably the court's discretion was properly exercised; at any rate, appellant does not question it and we have no reason to do so.
The presumption that a witness has spoken the truth is of course rebuttable and "may be repelled by the manner in which he testifies, by the character of his testimony, or by evidence affecting his character for truth, honesty, or integrity, or his motives, or by contradictory evidence" (sec. 10508, Rev. Codes). However, in spite of his interest as a party, we do not find any evidence which overcomes the statutory presumption. His testimony is neither inherently improbable nor disproved by his other testimony or by other evidence, so as to put the trial court in error for believing it. On the contrary, his testimony is supported by the circumstances, and indirectly at least by the testimony of other witnesses. It is apparent what Mrs. Kennedy's intention was, and that she did everything necessary to give it legal effect.
Plaintiff suggests that defendant's statement in his deposition *Page 569 [11, 12]  that if the deed were placed in Mrs. Kennedy's safety deposit box "she would probably feel better in case she wanted to change her mind later on" might somehow alter the effect of its delivery to defendant. Not being Mrs. Kennedy's statement it can not explain away her act of delivering the deed to him, nor indicate that she did not intend to make the delivery. All that it was made for, and all it can possibly explain, was defendant's reason for handing back the deed to Mrs. Kennedy. He further said in his deposition "I couldn't see that it made any difference where the deed was, as long as it was made out to me;" which was of course correct as a matter of law, under sections 6843 and 6845, supra, since the deed had been delivered and was therefore completely effective.
Nor does it appear to be material why defendant returned the deed to grantor after its delivery to him. For section 6847, Revised Codes, provides that "redelivering a grant of real property to the grantor, or canceling it does not operate to retransfer the title." Thus the fact that the deed was given back to the grantor or was found in the grantor's possession after the delivery does not indicate that the property has been retransferred. (Sylvain v. Page, 84 Mont. 424, 276 P. 16, 63 A.L.R. 528; Cook v. Rigney, 113 Mont. 198,126 P.2d 325.) Nor does it disprove the evidence of the delivery, not being necessarily inconsistent with it, either alone or in conjunction with the other circumstances. Consequently it is not material that at the time of grantor's death the deed was in her safety deposit box, whether or not the grantee had equal access to it.
It is unnecessary to cite authorities upon the propositions[13]  that the delivery of a deed cannot take place after the grantor's death, and that except under certain circumstances not present here, the owner's title need not be record title; for both propositions are elementary and neither is questioned by any party to this suit.
The judgment is affirmed.
ASSOCIATE JUSTICES ERICKSON, ANDERSON and MORRIS concur. *Page 570